Secret detentions and unlawful inter-state transfers involving member states of the Council of Europe (reports Fava and Marty) (debate)
The next item is the Council and Commission statements on secret detentions and unlawful inter-state transfers involving member states of the Council of Europe (Fava and Marty reports).
President-in-Office of the Council. - (PT) Mr President, Commissioners, ladies and gentlemen, in December 2005 the European Parliament's resolution requesting the formation of a Temporary Committee on the transportation and illegal detention of prisoners reaffirmed, and I quote: 'its determination in the fight against terrorism but stresses that this fight cannot be won by sacrificing the very principles that terrorism seeks to destroy, notably that the protection of fundamental rights must never be compromised'.
Previous Council presidencies had the opportunity, in this House, to express their agreement with this sentiment. I cannot start my speech without underlining that the current presidency shares this same determination and resolution. I would reiterate that the fight against terrorism cannot compromise our values and principles on the protection of fundamental rights. This is, in our opinion, a crucial issue. In the fight against terrorism, we will only be victorious if we remain free: free from fear and any abuse or manipulation in the name of fear. Our most powerful weapon and our most effective protection are our values and principles on the protection of our fundamental rights.
Although the Council as such does not have the competence to express an opinion, there will not be a single Member State of the European Union that does not recognise the importance of the efforts made and initiatives taken to get to the truth. We should remember that we are talking about fundamental principles on which our European democracy rests. Discovering the truth will allow the climate of suspicion to be eliminated. It is therefore essential that the investigations in this area shed light on the issue and do not lead to further confusion. The previous presidencies that had the opportunity to come before this House, the Secretary-General and High Representative and the EU Anti-Terrorism Coordinator did not fail to cooperate with the European Parliament's Temporary Committee in this respect.
I therefore believe that it would be totally unfair to suggest any lack of commitment on the part of the Council or the Foreign Affairs Ministers. In fact, I must highlight the numerous initiatives, both parliamentary and legal, that the various European countries took following these reports.
It was therefore absolutely appropriate to act in the spirit of the principle of subsidiarity. As you know, in many of the areas investigated by the Committee, the European Union does not itself have any power to act. I am thinking in particular in this respect of the supervision of intelligence services. This is a fact which the previous Council presidencies and the High Representative, Mr Solana, pointed out to this Parliament and its Committee. It may of course be regretted that this is the case, but the fact is that the current Treaties limit the Council's scope of action in these areas.
However, for our part, I can assure you that the Portuguese Presidency will not fail to cooperate actively and constructively. I would remind you of the full and transparent cooperation offered by the Portuguese Government, both during the investigations made by this Parliament's Temporary Committee, which completed its work in February of this year, and in relation to the initiatives of the Secretary-General of the Council of Europe under Article 52 of the European Convention on Human Rights in relation to the alleged CIA flights and illegal detention centres in Europe.
As is generally known, although the Council has not taken a position as such on the reports by Mr Fava and Mr Marty, respectively under the aegis of this Parliament and the Council of Europe, this does not mean that it is ignoring them. In fact, the Council has actively and positively defended human rights and international law in the European Union's foreign policy.
We have consistently argued that the protection of the fundamental values of international law requires a serious and in-depth dialogue on human rights in the context of the fight against terrorism. In this respect, the EU has stressed that human rights, the rights of refugees and international humanitarian law must be respected and preserved. The Council will continue to monitor closely the developments occurring in respect of human rights in the fight against terrorism and will take appropriate measures to ensure their protection. The EU also continues to be firmly committed to the total ban on torture and cruel, inhuman and degrading treatment and punishment.
Our actions are governed by this objective and we will always raise with third countries the concern that this problem causes. The EU and its Member States have clearly indicated that the existence of any secret detention centres where detainees are kept in a legal vacuum is not consistent with international humanitarian law. The EU Guidelines on Torture clearly stipulate that Member States must ban secret places of detention ensuring that all persons deprived of their liberty are held in officially recognised places of detention and that their whereabouts are known. The EU Guidelines on Torture also state that no one can be forcibly returned to a country where he or she risks being subjected to torture or ill-treatment.
It is generally known that the issues in question, which involve competence for airport control, inspection and intelligence services, essentially fall under the responsibility and control of the Member States. It is true that Sitcen conducts periodic analyses using information provided by the Member States but it has no operational jurisdiction over so-called 'intelligence' activities. It should be noted that the EU Member States were also faced with the complexity which, in this respect, typifies the system of sorting and processing requests for overflight, landing and on-the-ground inspection authorisations. This is a new challenge for everyone. For our part, the Portuguese Government has not only carried out this sometimes difficult and very slow process of data collection, but has also set up a working group to assess the numerous procedures and propose improvements, the importance of which was duly recognised by the final report adopted by this Parliament in February.
I must point out that we regarded the work carried out by the Secretary-General of the Council of Europe as particularly important and we took due note of the reports produced by Mr Marty. The questionnaire and recommendations developed by the Secretary-General of the Council of Europe under Article 52 of the European Convention on Human Rights also allowed, both in Portugal and I believe in other Member States, an unprecedented assessment of the national legal frameworks, guarantees and control mechanisms as a whole, including the analysis of procedures for sorting, verifying and inspecting requests for authorisation for aircraft overflights and landings on national territory.
In the case of Portugal, they have certainly led to institutional, technical and operational improvements. As regards the recommendations made by the Secretary-General of the Council of Europe on control guarantees, the predominant understanding of its members was that the initiatives in hand should not lead to unnecessary legislative duplication or the assignment of new powers to the Council of Europe.
On the other hand, it seems to be agreed that there is room for more effective application and more scrupulous monitoring of the existing mechanisms. I believe that if these investigations were conducted with more rigour and composure, their conclusions would be more effective. Despite rigour always being recommended and without confusing facts with allegations, but trying to observe some restraint in the language used for the importance of the values in question and the good name of the European democracies, the truth is that all these initiatives have scope and meaning. They must therefore be pursued, particularly at a time when it has become essential to analyse, in a serious and straightforward manner, the new dilemmas posed by the terrorist threats, for example the dilemma of security versus freedom. Furthermore, there is an increasing need for a response from international law to the difficult issues raised by the fight against an unprecedented threat.
Mr President, Commissioner, ladies and gentlemen, consolidating the area of freedom, security and justice, based on the Hague Programme and respective action plan, is one of the main priorities of the 18-month joint programme of the German, Portuguese and Slovenian Presidencies. The fight against terrorism is, in this respect, one of the main challenges for which the three Presidencies have defined the objective of intensifying cooperation in this area through continued implementation of the EU Counter-Terrorism Strategy. As you know, Mr Gilles de Kerchove was recently appointed as the new EU Anti-Terrorism Coordinator, and like his predecessors he will be available to give this House all the information it requires.
I must also take this opportunity to stress that the issue of respect for human rights in the fight against terrorism has been specifically raised in the transatlantic dialogue, notably at the last summit between the European Union and the United States in April, when the conclusions of the European Council of 11 December 2006 were raised.
Portugal, while holding the presidency of the Council, has clearly stated its commitment to continuing and expanding this dialogue, which it regards as key to both sides.
Vice-President of the Commission. - (IT) Mr President, ladies and gentlemen, I too would like to thank the Council representative. Ladies and gentlemen, the Commission - and I myself - have from the outset followed and supported the work of the European Parliament's Temporary Committee on this well-known topic and on the serious accusations and serious events concerned.
The seriousness of these events as such, even the very fact of imagining that they may have occurred, obviously makes it essential for all three institutions, Commission, Parliament and Council, to cooperate. We should of course repeat once again - and I am happy to do so - that the war on terror must be waged with full respect for fundamental rights and the rule of law. These are the two necessary conditions for democracy to function.
In this spirit, I believe that unlawful prisoner transfers, and the hypothesis that more or less secret places of detention exist - if such events were to be demonstrated in the appropriate manner - would undoubtedly constitute a serious violation of international law and fundamental human rights. We are all aware that the members of the European Union, all of them, are obliged to comply with the important principles of the Convention on Human Rights, especially Articles 5 and 6.
We hope of course that these events will be thoroughly investigated in the Member States. These investigations must obviously be conducted by the competent judicial authorities. One point must be clear, but it has been clearly stated several times, both in the report by Mr Fava and in the Council of Europe report: a parliamentary report can set out facts, but Parliament naturally has neither the power nor the duty to conduct a judicial inquiry.
Obviously, when evidence from unknown sources is cited, the rule of law - which we must respect - dictates that investigations be entrusted to free, independent courts. It is they that have a duty to reveal the sources lying behind an accusation. Clearly, accusing a Member State or individual without revealing the sources for that accusation is a principle which is admissible in a parliamentary report but not in a judicial investigation. That is why I hope the judicial investigations will continue, as is happening in some Member States, including my own country. However, the report evidently needs to be followed up, so I shall list the initiatives that I believe can contribute to its follow-up.
On 23 July I wrote to the Polish and Romanian Governments, reminding them of their duty to hold a full, in-depth investigation and asking them for detailed information about whether the investigations had begun and what the outcome had been. I hope that both governments will reply, and I shall of course inform you of their replies, especially because I believe that transparency and truth demand that when one is accused of something one must have every legal means of explaining and demonstrating that the accusation is untrue, or else of entrusting the inquiry to an independent court. It is in the interest of an accused party, in my opinion, for there to be a very clear answer.
My second point is this: I have drawn up a questionnaire on terrorism for all Member States, as I mentioned at the last part-session. The questionnaire asks each Member State what measures it has adopted to combat terrorism, what the results have been in terms of the effectiveness of national laws and, in particular, what level of protection for fundamental human rights is afforded by national legislation. My intention is to analyse the responses and then draw up a report for the Council and Parliament on the effectiveness of the Member States' counter-terrorism measures and their suitability and compatibility with the principle of respect for fundamental rights.
My third point relates to air traffic. I made a commitment to the LIBE Committee, promising to look into an extremely important legal aspect that is not covered at present: where does the borderline lie between the definition of a civil aircraft and a government aircraft, in other words one not subject to normal controls on civil aircraft? Well, this work is underway, as promised, and the European Commission is to produce a communication on general aviation. The communication will be adopted by the Commission before the end of this year, very soon therefore, and we shall of course put forward a proposal for a better definition of this concept of government aeroplane, which clearly is often interpreted in a way that circumvents the necessary controls.
However, there is another initiative concerning air traffic. It is part of a general solution introducing common rules for all Member States on every type of aeroplane that enters the European Common Aviation Area without a flight plan. You no doubt know that as from 1 January 2009 the rules implementing the so-called single European airspace will introduce common requests to all Member States for flight plans, so in this context we shall harmonise the rules on the flight plans of all aircraft whether they pass through or enter European airspace. This will be of enormous benefit because it will eliminate the differential treatment that we have noted in Member States concerning overflight and landing.
The other topic is ratification of the extradition agreement between Europe and the United States. If there had already been, as there should have been, a European agreement - which we have signed but not yet ratified - then the rules on the extradition of prisoners from and to the United States would have been a lot clearer. We are talking here about prisoners under investigation for, or suspected of, terrorism. This agreement has yet to be ratified by certain Member States, fortunately only a few. I have made another formal appeal to all the Ministers of Justice to ratify this European extradition agreement with the United States as soon as possible.
Then there is the subject of supervision of the intelligence services. This subject is covered in both reports, but it is a sensitive matter. I think what counts above all else here is the national response, although certain common requirements can be highlighted. The first requirement is to strengthen parliamentary scrutiny in the Member States. Some countries have adopted, or are adopting, national laws to tighten up substantially their national parliaments' powers of scrutiny over the activities of their secret services. This is the road along which we should be going, in my opinion, because, as you will appreciate, I cannot imagine a future common European law governing the secret services, though I do think it is extremely useful to discuss the topic.
To conclude, Mr President, I think that this is a topic that we must continue to discuss, bearing in mind the rule of law as a principle and of course respect for fundamental rights; but fundamental rights also include the right not to come under accusation except on the basis of evidence gathered according to the proper procedures.
on behalf of the PPE-DE Group. - (IT) Mr President, ladies and gentlemen, my Group has expressed valid criticism of the Marty report and voted overwhelmingly against the Fava report. It is a shame, because at least on subjects like terrorism and human rights this House ought to be able to overcome its internal divisions and produce a common position. If we have not managed to do so, it is because unfortunately the Fava report started from a preconceived view: the United States is guilty! We thus wasted a year seeking not the truth, but proof of that guilt, omitting and even concealing any facts that would run counter to this view.
Let me give just one practical and, I may say, scandalous example. One reason why we went to Poland was to interview a journalist who had been among the first to report, a year before, on the existence of CIA prisons in Poland. When we met her, she had unfortunately changed her mind; when I say 'unfortunately' I mean it ironically. She was no longer certain; she told us that she would not have written that article today. Well, there is no trace of her change of mind in the report, whereas it is full of testimonies by journalists who share the rapporteur's thesis. We have wasted a year for nothing, spending taxpayers' money without discovering anything more than we already knew from the press and from official and unofficial US sources, and if President Bush himself had not revealed the existence of CIA prisons, we would not even have been certain about that.
You told us, Commissioner Frattini, that you have written letters to Poland and Romania asking for explanations but have not received replies. It is always bad form not to reply, but I am not surprised because the accusations are unfounded. You yourself refer in your letter to presumed information, not to concrete facts, and both countries have already stated at the highest level that they have investigated and that, in their opinion, no CIA prisons exist. That may or may not be true, and everyone can think what they like about it, but as you yourself said, Mr Frattini, we cannot make accusations until there is evidence.
The fact is that the Fava and Marty reports are too full of phrases such as 'it is highly likely' and 'one cannot rule out', on which basis firm conclusions are then drawn. Let no one come and tell me, to justify the lack of evidence, that we are not a court and that ours is a political document. It is no longer political when we are invited to consider whether or not circumstances are sufficiently extreme to invoke Article 7 of the Treaty on European Union.
Now, given that I sense a mood in this House in favour of putting together a new CIA report, I have a recommendation to make. Let us stop producing tendentious interpretations of the past; let us stop investigating this matter about which we have discovered nothing. Let us leave it up to the courts - as the Commissioner said - and to journalists who have the wherewithal to investigate, and can do so better than us. Let us concentrate on the future, on politics and on the 'recommendations' part of the Fava report, which is the only acceptable part.
The United States has undoubtedly made mistakes; in some cases it has violated human rights, but it is very easy not to make mistakes when one does nothing to combat terrorism. Terrorism is a new phenomenon not countenanced in our laws, and legislation now has to be adapted. Let us try to enact laws on conduct to prevent any further human rights violations, so as to avoid a repeat of past errors, and to adapt our rules and regulations to a new type of global threat.
It is fair that the Commission should attempt to carry out an overall assessment of measures adopted by the Member States; the other initiatives announced and launched by Mr Frattini are equally acceptable. Nevertheless, a good deal still remains to be done if the problem of terrorism is to be tackled in a global, forceful and coordinated manner. I am thinking of the Internet and measures to prevent and prosecute criminal offences, so as to avoid the paradoxical situation where, while governments operate separately at national level, terrorists for their part act at global level through the Internet and cells located all over the place.
Our future depends on our ability to defeat terrorism. Let us unite in order to win this battle.
on behalf of the PSE Group. - (IT) Mr President, ladies and gentlemen, my report was adopted seven months ago, and since then the only signs of anything new happening have come from the United States. One such sign was recalled by Mr Gawronski: President Bush decreed on 20 July that his administration would continue to have recourse to unlawful CIA activity in the form of extrajudicial seizure and detention of suspected terrorists in willing third countries.
The other important sign is that the US Congress has opened its own independent inquiry into extraordinary rendition. This tells us that we are dealing not with a chapter of history but with current affairs.
Judicial inquiries are underway in four European countries: Spain, Portugal, Germany and Italy. Thirty-nine provisional detention orders have so far been issued against as many US secret service officials and agents. The inquiry by this House documented facts, not opinions. It is a fact, for instance, that some of our governments and security services cooperated with the CIA in carrying out extraordinary rendition. I would remind Commissioner Frattini that our sources in this case were not anonymous. Our sources, as the report says, were statements by the UK and German Governments.
We put forward 48 recommendations, above all to the Council, and we should like to know from the Council whether even one of those recommendations has been followed up over these seven months. We made two requests in particular: we invited the European institutions - including the Council - to shoulder their respective responsibilities under Articles 6 and 7 of the Treaty, and we expected the Council to exert pressure on all the governments concerned to provide full and exhaustive information, with the possibility of arranging hearings where necessary. This has not happened. It is not true that the Council has no powers, Mr Lobo Antunes; the Council has the powers conferred on it by Articles 6 and 7 of the Treaty.
Our request certainly could have been acted on by the German Presidency and now the Portuguese Presidency. We appreciate Mr Frattini's initiatives, but we are not satisfied by these two six-month presidencies which have in effect consigned to oblivion a year of work by our committee of inquiry. Given that public opinion in our countries is calling for truth, the silence of the Council - and, I must say, of many of our governments - constitutes a missed opportunity for Europe.
Nevertheless, this House does not intend to give in. I am sorry for Mr Gawronski, but we shall come back to this topic. An own-initiative report in the Committee on Civil Liberties will be our contribution to combating terrorism in a way that is respectful of human rights always, everywhere and for everyone; the number-one human right, as Cesare Beccaria taught us centuries ago, being the presumption of innocence.
on behalf of the ALDE Group. - (ES) Mr President, Parliament adopted a resolution on this issue, the Council of Europe adopted another text on this same issue, clear and explicit in all areas, but those of us with some legal knowledge are aware, and it comes as no surprise to us - I say this with a certain amount of irony - that there is a rule of law, especially criminal law, whereby no one is obliged to make self-incriminating statements. This is what surprises us: that the Council and all the governments are applying it to themselves.
In this case, instead of taking action they have decided to remain silent, like the man in the dock who does not defend himself but refuses to accept the charges by simply remaining passive and silent.
It is shameful to see the Council as an institution and all its members acting in a collective fashion, collectively availing themselves of the law used by defendants in court. Institutional silence concerning responsibility, whether active or passive, through actions or through negligence, through conviction or the fear of causing problems following pressure from an ally nation: this silence is one of the major disgraces of the democratic context we live in today, and it affects all those involved.
It is likewise difficult to apply mechanisms of responsibility in the European Union, because the mechanisms are not intended to be used against all Member States acting to protect themselves in a reciprocal fashion.
Certainly no one imagined when the Treaty was drawn up, when Articles 6 and 7 were being drafted, that we would find ourselves in a situation where we would not be discussing infringements of fundamental rights, or passiveness concerning the defence of fundamental rights by a government, but by a European institution: the Council as such remaining a passive accomplice, with the complicity of all Member States. That situation was never envisaged, and this truly affords it protection.
We have no legal mechanisms to take action against this, but I wish to tell the Council representative that History will clarify matters, because History will always bring to light the shame of this time when, on the pretext of protecting our freedom, all the concepts on which this European Union was founded have been jeopardised.
on behalf of the UEN Group. - (PL) The Fava report was based on circumstantial evidence and instead of firm conclusions it simply created a feeling of suspicion towards Member States.
The Marty report was drafted in an even less responsible manner. All of its findings are based on anonymous sources and are therefore impossible to verify. This approach cannot provide any assurance that Mr Marty's work was not the subject of manipulation by services and organisations reluctant to engage in transatlantic cooperation in the interests of overcoming terrorism. I am very grateful to Mr Antunes for pointing out that international law does not make sufficient provision for the problems associated with terrorism. None of the reports under discussion has contributed anything in this regard. The official investigations and explanations submitted by Poland comply with our principles of civilian control of the secret services. Furthermore, our principles comply with the relevant European standards in this regard. I therefore do not see the point of repeating this debate.
on behalf of the Verts/ALE Group. - (DE) Mr President, ladies and gentlemen, the Fava report was adopted by this House in February 2007, and it contains a long list of recommendations which relate both to the legal and the political aspects. I would have liked to see the Council refer to these recommendations and give details of what has happened since then. If the Council does not have Mr Fava's report available, we will gladly supply it with another copy. However, we would then be very keen to hear what has been done in respect of the recommendations made in this report, notably as regards the cooperation with the Member States but also with regard to the Council's own role, to which attention is drawn in this report.
Mr Dick Marty, the Council of Europe rapporteur, also presented a second report in July this year. I would like to confine myself to two points. In this report, he says that some European governments have not only obstructed the search for the truth but are continuing to do so by invoking the concept of 'state secrets'. This is nothing other than the abuse of secrecy in order to protect those who have broken the law. I am sad to say that he applies this criticism to my own country, the Federal Republic of Germany, and to Italy, in particular. On the other hand, he cites the positive examples of Bosnia and Herzegovina and Canada, which holds observer status with the Parliamentary Assembly of the Council of Europe. In a second point, however, he makes explicit mention of Poland and Romania and refers to these countries in relation to the secret detention facilities. That is also a point on which I wish the Council would provide us with an account of what has happened.
Invoking the subsidiarity of Member States is not enough in this case, for we are dealing here with common European values. I draw your attention to Articles 6 and 7 of the Treaties. They apply in all Member States irrespective of subsidiarity.
on behalf of the GUE/NGL Group. - (DE) Mr President, I would describe what we have experienced during the so-called 'war on terror' as a method of 'outsourcing' human rights abuses.
People are being detained in Guantánamo, where they are deprived of their most fundamental rights. People have been handed over to torture regimes because others obviously don't want to get their hands dirty. Secret prisons have been operated, as President Bush himself has admitted, and Europe's governments have simply looked away as the CIA has committed systematic human rights abuses on their sovereign territory.
The Council of Europe and this House have not remained silent in the face of these monstrous events; instead, they have gathered the facts, investigated the abuses and criticised them clearly and unequivocally. Dick Marty has worked with very great commitment here, and I would like to express my thanks to him. The report by our colleague Mr Fava, which was supported by my group, calls, as a matter of urgency, for a shift away from the practices which have now come to light, but what is happening instead?
In the case of Khaled el-Masri, for example, my own government kowtowed to the US Government only a few days ago. It is refusing to forward to the US administration the Munich prosecutors' request for the extradition of the 13 CIA agents accused of abducting Mr el-Masri. Why? Simply because merely submitting this request would annoy Washington.
I have no objection to my own country and the EU joining forces with the US to combat the threat of terrorism, but does this mean that kidnapping and torture are no longer crimes? Surely CIA agents cannot be given carte blanche to do whatever they want? Is this really the kind of transatlantic security zone that the German Minister of the Interior has just been talking about?
Our fundamental values - and above all the comprehensive protection of human rights - cannot be put up for grabs in this so-called war on terror. The European Parliament and the Council of Europe have rightly underlined this fact, and I expect the Council and the Commission also to uphold this principle without restrictions and, above all, to be guided by it in their actions. Let me say that what I have heard from the Council today is far from adequate. I really do expect the Council to act in accordance with the principles it itself has formulated and to follow up on the recommendations made by the European Parliament.
Mr President, it is almost two years since Parliament decided to set up a Temporary Committee of enquiry; a decision that was pushed through despite strong opposition and substantiated objections. Now, two years later, the objections of the time are being raised again. Today we are debating two reports: Mr Marty's report and Mr Fava's report. The latter report does not add anything new to the report by Mr Marty that we were already familiar with at the time.
The Council of Europe's report was balanced and cautious in directing accusations at Member States. Unfortunately, that cannot be said of the report in this House. The fact that we are today debating both reports can be said to be progress. That progress in the field of cooperation is fortunately also taking shape in the agency for fundamental rights.
The Conference of Chairmen of the political groups has rightly called for good cooperation between Parliament and the Council of Europe. Where fundamental rights are at stake, cooperation is essential, because the protection of fundamental rights is extremely important. If that is the purpose of enquiries into the actions of the American security services on European territory, the Council must also address its efforts to that. Can agreements be made in transatlantic relations on combating terrorism or is it to remain at the level of unilaterally imposed measures?
With all measures against terrorism, the attention given to rights is often inadequate. After two enquiries, it is time to look forward and to work on restoring relations with the United States as equals. I would very much like to hear from the Council what it plans to do in concrete terms to restore relations. Are we going to continue to put pressure on the United States to clear up the question of whether there were secret detention camps on EU territory or are we going to try to prevent it from happening again?
Finally, I have a question for the President. In the debate on 14 February I asked whether we could be given an indication of the costs of the enquiries carried out by the Temporary Committee. To date no information has been forthcoming on that. Mr President, can you arrange for a financial report in addition to the enquiry report and is it also possible for the Council of Europe to also provide some information on the costs incurred by Mr Marty's enquiry. Mr Gawronski is right: this is about spending tax payers' money.
- (NL) Mr President, I wish to make a number of remarks on behalf of my group. It really is a pity to have to conclude today that the Council has not really responded to the questions that Claudio Fava's January report raised partly on behalf of Parliament. What has the Council actually done with the findings, both our findings and the findings of the Council of Europe? Has there been no real consultation to prevent the practices described in these reports from happening again?
We are more positive about the Commission's response. The Commission has embarked on an evaluation of anti-terrorism measures and how they are implemented. I am very pleased indeed with the Commissioner's announcement just now about what can be done to prevent aircraft landing at European airports in the future, which are carrying people to be transported elsewhere unlawfully; we have to have a system of control for these so-called 'State aircraft'.
The next point is that we are, of course, pleased that another terrorism coordinator has been appointed and we wish him great success. We were somewhat surprised at the sudden departure of Mr Gijs de Vries, who never gave the impression that he was really very keen on his job. Hopefully the new coordinator will be, his position as coordinator will be strengthened and in future the new coordinator will be able to answer questions from Parliament if required.
I now turn to Mr Marty's report on the possible secret prisons in Poland and Romania. I agree with the remarks already made here about the fact that the last report was based on anonymous witness statements. Mr Marty still has to explain what the criteria are in the Council of Europe, when you can cite anonymous sources, and so we are not really satisfied with the way Mr Marty approached it. A number of people were put in the dock and no new facts emerged. I think that it is time for Mr Marty to say whether that list of names can be deleted, especially as two of our colleagues are on the list. I said this before some time ago, when we spoke to Mr Marty in the committee.
I have one final point. It is, of course, important to make clear to the citizens that the practices that have taken place in some EU countries, such as the abduction of people by secret services from outside the European Union, cannot happen again, that the CIA cannot be allowed to operate in Europe without any supervision by national authorities. The Americans seems to operate under different rules from us. Once again the recent examples of the refusal by the Americans to extradite people or to agree to deportation requests from Italy and Germany are a sign that we evidently operate under different standards. These two examples give us food for thought about the manner of cooperation between the European Union and the United States when it comes to the fight against terrorism. Do the Americans want to observe the same balance when it comes to security and human rights?
Mr President, the President of the Council threw up his hands and said the EU had no power to act, that torture flights and secret prisons are 'nothing to do with us, Guv!'. Then he said that the Council had been involved in the active promotion of human rights outside the EU. I really am getting quite sick of hearing presidencies endlessly parrot European values but claim that they cannot deliver accountability for human rights abuses inside the EU.
Here are two things that you could do. Why have only 12 Member States signed the UN Convention on enforced disappearance, notable absentees from signature being the UK, Germany, Spain, Poland and Romania - a funny list that - as well, of course, as the US? Secondly, you could get EU Member States to volunteer to take Guantánamo prisoners who have been cleared for release. The UK had to be taken to court before it bid for five UK residents to come back to the UK. If the EU calls for the closure of Guantánamo, which we more or less did, then let Member States put their action where their mouth is.
I agree with Commissioner Frattini that a parliamentary inquiry is insufficient. We did not have the powers and the investigatory techniques of the police and judicial inquiry, but firstly I would say that the weight of testimony from victims and others that we received and published was weighty, consistent and persuasive. Secondly, it is a bit rich to reproach a parliamentary report when Member States refused to instigate police or judicial inquiries.
The UK Intelligence and Security Committee, which is appointed by and reports to the Prime Minister - not to Parliament - reproached British security services for not realising that information they passed to the CIA would be misused for abduction, disappearance and torture. Well, if we have such naive British intelligence services, it does not make me feel very safe.
It is certainly good to hear that Commissioner Frattini is shutting the stable door somewhat after the horse has bolted in terms of stopping abuse of European airspace, with private planes evading controls on state aircraft or not filing flight plans, but that is no substitute for accountability for past permission or tolerance for torture flights through, or secret prisons on, European territory.
(PL) The Fava report and the report by Mr Marty for the Council of Europe share a common feature: they are devoid of all evidence. They amount to a series of vague irrelevant reflections by the rapporteurs on the rendition of terrorist suspects and the supposed secret CIA centres in Europe.
The Fava report has been discussed on a number of occasions and it would be a pity to waste time on further debate. I should, however, like to offer my sincere congratulations to Mr Marty. From the very beginning he set out to make his name known and he has certainly been successful in that regard. Both his reports are of a lamentable standard, and cast him into ridicule as a lawyer. Mr Marty obviously came to the conclusion that it was worth paying such a price in order to make his name known in political circles. Inter alia he did not allow individuals who had come forward voluntarily to be heard, including the Members of the European Parliament he slandered in the report but could not spare time for.
Mr Marty failed to respond to repeated invitations from the Polish authorities. He was unable to offer an explanation for such behaviour when he appeared before Parliament's Committee on Foreign Affairs. Mr Marty has serious difficulty distinguishing between facts and speculation. I can appreciate that to do so would endanger the tactical approach and strategic target he set himself from the outset, namely political self-aggrandisement. It is unfortunate that he exploited the good name of the Council of Europe to achieve his ambition.
(FR) Mr President, Amnesty International has set the tone of our debate in a statement issued today. It says, in effect, that Germany is refusing to demand the extradition of certain US citizens, members of the CIA, who are suspected of having organised the abduction and detention of Mr Khaled-el-Masri, and of subsequently having tortured him.
Restrained by a political decision, the legal system therefore does not have the wherewithal to dispense justice in cases involving the alleged breach of human rights, committed in the name of the fight against terrorism. This is precisely the situation that is at the heart of this debate.
Mr President-in-Office of the Council, you tell us things and you make hypothetical statements such as: 'the fight against terrorism has to be conducted with respect for basic human rights'. We agree with you. However, the debate we are having today shows that the real facts have now been confirmed: Member States of the European Union have been complicit in the programme of secret detention and return that has been set up within the territory of the European Union by the CIA and in doing so have broken the law. This has now been proven.
The question that we are now asking is this: what initiatives are you now going to take? What lessons are you going to learn from this situation? When are you going to condemn these illegal activities in clear terms and in the name of the Council? When are you going to start putting pressure on Member States to provide full and accurate details of what has been going on to the national parliaments and to the Members of this House? When are you going to get Member States to reject the whole business of giving diplomatic assurances?
I welcome the announcement by Commissioner Frattini that there is to be a report on the effectiveness of anti-terrorism measures and on respect for human rights. I believe that Parliament will be very interested in receiving this report and I look forward very much to being able to discuss it with you. I would like to invite you here and now to such a debate.
(IT) Mr President, ladies and gentlemen, I think this House did a remarkable job of work in approving Mr Fava's report. Similarly, I think the General Assembly of the Council of Europe made a significant contribution to ascertaining a truth that has now been proven: there have been thousands of flights, there have been dozens of kidnappings, and there has been direct involvement of European governments and EU intelligence services.
We have witness statements and we also have the minutes of the special European Parliament committee, testifying to the fact that European governments sat down with the US administration and discussed extraordinary rendition. This is a proven fact and public knowledge, which I believe deserves to be respected even by those colleagues who voted against this report.
There is only one black hole in this affair: the silence of the Council. It is rather embarrassing here, given that everyone else has spoken out. However, there is one anomaly: while the Council remains silent the governments are acting. It is not true that the governments are turning a blind eye; they are doing whatever they can to prevent clarification of the truth. For instance, the Italian Government is currently avoiding seeking the extradition of the CIA agents involved in the judicial measures and has even invoked official secrecy to slow down the judicial activity on the case of Abu Omar. Thus the governments are indeed acting while the Council maintains its silence. In my opinion this is wrong! The excellent work done by this House deserves respect, and surely a sign of respect should come first and foremost from the Council.
(DE) Mr President, ladies and gentlemen, we in the Committee have done our work. It is a proven fact that the CIA has kidnapped and abducted people in Europe. The public prosecutors in Milan and Munich have established and proved this beyond doubt.
What kind of policy is in place, however, when responsible people in Berlin and Rome are now refusing to pass an arrest warrant - that is the correct term - to the US Government? The kidnappers - and that is exactly what the CIA agents who abducted Khaled al-Masri in Skopje are - must be handed over. In a state governed by the rule of law - which is what we have, surely - no one can be exempt from the law. This is true even if, as certain high-ranking security officials in Berlin claim, relations with the US Government are being soured by the work of the Munich public prosecutors, who are simply doing their job in the prescribed fashion: this speaks volumes about these people's mentality and their attitude to the rule of law.
Yes, international terrorism must be combated by every means, but please, with the means available under the rule of law, not with Wild West methods according to the country-of-origin principle, which is what the CIA has done here. It is all well and good for the Federal Chancellor, Angela Merkel, to urge the Chinese to respect human rights and for her to receive the Dalai Lama, but that is not enough. We have homework to do here in Europe as well. We cannot have a strong à la carte rule of law, a rule of law which is only permitted to be strong when it fits in with the system.
When I hear the questions about what the Committee cost, what democracy actually costs, let me just say this to those people: my dear people, a dictatorship is much cheaper, but tell me the price of that! It is a price we are not willing to pay!
- (NL) Mr President, I agree with the previous speakers. The Member States acted collectively, both in the Council and in NATO, and so we must also account for our actions collectively as the Council; you cannot hide behind the argument of powers and subsidiarity; it is not a matter of making two particular Member States into scapegoats. People keep saying that there is no conclusive legal evidence. That is not necessary, firstly because we have a witness, Mr Bush himself, who said: yes, there are renditions, yes, there are black sites. I will go further than that: we think it is an excellent idea. Furthermore, the facts have been proven in court cases in both Germany and Italy, in addition to all the other facts on the table before us.
Besides, Parliament is not a court of law - Mr Frattini is right about that - but the Member States not only have a legal, they also have a political and moral duty to account for their actions, not only before the court but also to their citizens. Can the Council, can the ministers look their citizens directly in the eye and say that human rights violations in Europe will continue to go unpunished? Because that is what it amounts to. The allegations are extremely serious and if, according to the Council, there is no truth in them at all, then the Council must refute them. If, however, there is a grain of truth in the allegations, then the facts are serious enough to warrant an enquiry.
Finally, I also agree with those who say 'yes' to extradition between the United States and the European Union; not, however, just for those whom the United States considers to be suspects, but also when countries of the European Union request the extradition of CIA agents.
(PL) Mr President, the previous speaker referred to President Bush. I would point out that the latter made no mention of Europe and we should therefore not invoke him. I shall not refer to the Fava report, as much has already been said about it. Let us focus instead on the Marty report.
We might just as well be discussing abstract painting today. I say this because abstract painting exists, even though it is sometimes incomprehensible. There is no way of verifying whether the allegations concerning CIA operations and the presence of detainees in Poland have any foundation, just as the circumstantial evidence regarding the existence of the Yeti in the Himalaya and the Loch Ness Monster in Scotland does not provide grounds for belief in the existence of those two creatures.
Parliament's report refers to the CIA prisons that might have been located in American military bases in Europe. Entire squadrons of UFOs might have landed on Parliament's courtyard this evening. They might and could have landed but have not done so. Of course, if we were to set up an investigative committee, the latter might well find otherwise.
- (ES) Mr President, listening to the Council and some of our colleagues, I get the impression we are still in January 2006, as if nothing has happened since then, and yet since then we have had a committee of inquiry, a number of reports and, most importantly, we have had an admission by the US President that these practices did in fact occur.
What more do the governments and the Council need to issue a plausible response to the European citizens and chalk up a little prestige and credibility on this issue? It is obvious that there is a huge gap here between practising and preaching.
All due rigor is called for, and I agree, but it must be said that rigor commences with the facts and the evidence, facts that have been borne out time and time again, and here what we want to know is not merely who is responsible, but just how far this responsibility reaches.
Therefore I wish to ask Mr Lobo Antunes very directly indeed: what are you waiting for to demand that the European governments and the US Government put an end to this practice that we have condemned on so many occasions? What are you waiting for to retrieve the prestige and credibility that the Council and the European Union as a whole are losing on a daily basis?
(SV) Mr President, as we all know, our report documents 1 245 cases of illegal CIA flights, 21 illegal abductions and numerous cases of torture and abuse. We demanded that prison camps such as Guantánamo be closed and that the EU guarantee that these abuses would never be repeated. What did we get? Very little unfortunately. The USA continues its abuses in the so-called war on terrorism. It was depressing to hear the Council's response to our important demands.
I want to hear a European Council say that we are to put pressure on the USA, that their kidnappings must cease and that all prison camps must be closed. I want the EU - not just us in the European Parliament - to say that we are standing up for human rights. I want the EU to say that the fight against terrorism can never be waged by illegitimate means. It is clear that human rights must be fought for all over again every day. Let us continue to act as watchdogs and ensure that not a single innocent person becomes a casualty of the so-called war on terrorism.
(PT) Before the day in September 2006 when President Bush confirmed the existence of secret prisons in third countries, the Portuguese Government had regarded as reliable the guarantees given by Washington that the sovereignty or legality of its European allies had not been violated.
However, after this date, once it had been proven that various renditions had taken place across Europe, it became essential to investigate whether Portugal or Portuguese agents had been involved and, in particular, to prevent their continued involvement. To my sorrow and shame, however, the Socialist Party, my party, the party in government, voted against the formation of a parliamentary committee of inquiry on 10 January 2007. However, it has now been proven that over 100 stopovers were made at Portuguese airports by aircraft involved in the rendition programme. The passenger and crew lists of the most suspicious flights that the SEF (Portuguese Foreign Nationals and Borders Service) has managed to identify have never been provided by the Portuguese Government to the national parliament or to this Parliament, despite repeated requests.
Nor did the Portuguese Government permit the director of the secret service or his predecessors from 2002 to be heard by the European Parliament mission that went to Lisbon in December 2006. The Portuguese Government did not provide the national parliament or the European Parliament with the oft-requested list of civilian or military flights to and from Guantanamo that passed over Portuguese territory. Until December 2006 the government denied the existence of such flights. However, they were recorded and the list compiled included 94 overflights and 17 stopovers specifically by US civilian and military aircraft between January 2002 and the end of June 2006.
There is evidence that several of these flights were carrying prisoners from the Incirlik base in Turkey to Guantanamo, including the 'Bosnian Six'. Once the list reached the European Parliament, the Portuguese Government did not deny its authenticity, but instead alleged that the Guantanamo detention centre was not the same as the Guantanamo military base and that flights to this military base were supposedly 'normal' and under the auspices of the United Nations or NATO. The Secretary-General of NATO subsequently denied this in writing.
In January 2006 I obtained evidence that chained prisoners had been sighted at the Lajes base in the Azores during their transfer to US aircraft. This evidence was confirmed by journalists and reports were published including photographs of the buildings.
Mr President, a judicial investigation is currently being conducted in Portugal. Unfortunately this was not instigated by the Portuguese Government, but on my initiative. However, the truth must come to light given the worrying facts discovered by this Parliament dating from the time of Mr Durão Barroso's Government to the current one.
(PL) Mr President, in my speech I, too, would like to focus on the Marty report which has been frequently referred to in the House. This is because that report is characterised by a high degree of confusion between objective truth and subjective assessments.
I represent a party that is in opposition to the present government and was also in opposition to the previous one. Supporters of my party did not vote either for the present president or for his predecessor. Our party is a strong advocate of human rights and fundamental freedoms. We would find it extraordinarily useful to have ammunition of this sort available to us as we strive to overcome our political opponents in Poland. Unfortunately, however, we do not have such ammunition at our disposal, because it simply does not exist. Under the auspices of the Polish Parliament an investigation was also carried out by a permanent committee, on which the opposition is represented. It did not uncover anything; nor did the enquiry by the Ombudsman. We must not, therefore, confuse subjective assessments with facts. No such facts exist.
(IT) Mr President, ladies and gentlemen, many months have passed since Parliament's well-documented denunciation of the serious unlawful acts committed or condoned by various European governments in complicity with the US secret services. We noted at the time that those same European governments did little or nothing to cooperate with the parliamentary committee in seeking the truth and those responsible.
In the light of the statements made by the Commission and the Council, we can say that things have barely moved on from where they were at that time. Little or nothing has been done to make Member States provide adequate information about the activities of their secret services, apart from the commendable letters referred to by Commissioner Frattini. Nothing at all has been done to redefine the role and independence of some countries' secret services in view of the obvious supremacy and command exerted by those of the USA.
Given what we now know about Italy, Poland, the United Kingdom and Germany, for example, it has to be said that some of the vital nerve centres of European security are subordinate to the United States. Surely, not even if our principal ally were to respect European laws and principles could we agree to forfeit European sovereignty!
This becomes quite intolerable, however, once we discover that our principal ally is behaving towards us in an imperial fashion, ignoring or flouting our laws on our territory. I therefore wish to express my dissatisfaction with the statements made by the Council and the Commission. I believe that Parliament must keep up its good work.
Mr President, turning a blind eye to torture and breaches of human rights by a state will not defeat terrorism. It will deepen a sense of grievance and create new recruits for terrorist activity. That is the bitter lesson from 30 years of strife in Northern Ireland. Turning a blind eye to breaches of human rights and to torture is not an option for a democratic state. On the contrary, in working to end terror, it is supremely important that we demonstrate the strength of our commitment to justice.
The lack of response by Member States to the recommendations of this Parliament is quite appalling. It is equally sad, I have to say, to see some on the Right of this House continuing, ostrich-like, to deny the obvious. The US has admitted illegal detentions, transfer and torture of suspects, and they may, in fact, still be under way. We do not know.
Some EU Member States connived with that breach of human rights. I regret to say that Ireland facilitated the landing of 147 CIA-operated planes in Ireland, some of which we know were involved in the rendition of prisoners. There has been no parliamentary inquiry in Ireland; there has been no parliamentary scrutiny of the security services in Ireland and there has been no inspection of CIA planes. The Irish Human Rights Commission has announced that it is reviewing its contacts with the Irish Government on this matter and is bringing forward proposals at the end of this year for dealing with it.
Finally, let me respond to Mr Blokland, who demanded to know the cost of the inquiry of this Parliament. It is a legitimate request, but could I ask him what price he puts on human rights? What price does he put on the prevention of torture? I believe we cannot put a price on those things. We have to spend whatever it takes to reveal what is going on and take action to stop it.
President-in-Office of the Council. - (PT) I will be as brief as possible, but this debate involved many contributions and various questions have been raised. As you will certainly understand, Mr President, some of these questions must receive my full attention and a response. Of course, during this debate, the Members of this House have expressed many points of view, not all of them uniform. They all of course deserve my full respect, even though I cannot agree with all of them. In particular I cannot agree with the speech made by one Member from my country who, in her speech, referred exclusively to the situation in Portugal. I cannot of course subscribe to this speech in any respect. However, despite these differences of opinion, I am sure that we are all agreed on the essential point, which is that we are engaged in a war against terrorism in the name of freedom and that we can only win this war in freedom.
As I said at the start of my speech, the fight against international terrorism can only be won through a joint effort and with respect for the values and fundamental principles shared by the European Union and the United States of America.
It is true that the Council was urged to act but, as I said and as previous presidencies have also said, the Council in itself does not have any competence in this area. You may lament this but that is the truth of the matter. Articles 6 and 7 of the Treaties have been invoked here today. As you know, these articles lay down principles and establish values but they do not assign competence. The institutions, in accordance with the so-called 'principle of conferral of competences', can only exercise those competences which have been effectively, clearly and expressly assigned to them by the Treaties. This is how the institutions of the Union function. However, the Commission has presented here today a series of proposals and initiatives, some of which have already been implemented and others which will be implemented and which naturally will merit the Council's full attention and effort. The Commission's proposals will of course be welcomed by the Council.
Furthermore, I should also like to say that numerous initiatives have been taken by the Member States, mainly through their parliaments, with investigations being conducted in line with the recommendations made by the European Parliament's report. In this respect, with specific reference to what is happening in Portugal, I am here today representing the Portuguese Government, a government created by the Socialist Party, a party which in Portugal was famed for and exemplary in the fight for democracy and freedom in our country. Of course neither the Government nor the Socialist Party agreed, agrees or will agree with violations of human rights. As I have said to you, the efforts and initiatives to discover the truth of the matter are welcome. It is therefore essential to be rigorous and the basis for a rigorous analysis is not to allow any confusion or to accept mere supposition as fact.
As regards the transatlantic relations which have been mentioned, the Council reiterates that, in general, in the fight against terrorism, generalised internal security measures, not limited to one Member State of the European Union, can only be put into practice in the framework of very strict cooperation with the US. This cooperation must of course be developed, as noted, from the statement made at the last transatlantic summit that took place during the German Presidency.
Vice-President of the Commission. - (IT) Mr President, ladies and gentlemen, I do not think anyone in this House can have any doubt that these actions are unlawful. The added value that I see in Mr Fava's report is that it commits everyone, all three institutions, to ensuring that such events never happen again. This urgent entreaty comes across to me from the conclusions of the Fava report and is the political point that I believe needs to be emphasised.
Thus there are two aspects here, I believe. One is strategy, in other words looking to the future and seeing to it that such events never happen again on European territory, and then trusting our judges to investigate the past. As others have said, no one believes that we can replace our judges who, in accordance with the rule of law, have to investigate with all the evidence to hand and with due respect for the presumption of innocence, as Mr Fava has reminded us. The past and the future: these are the two levels requiring attention.
Ladies and gentlemen, Europe and the United States undeniably share a tradition and a constitutional background of guaranteed fundamental rights. I therefore believe that torture, unlawful detention and the seizure of individuals - even if suspected of terrorism - in themselves run counter to our shared transatlantic background of democracy and rights. So the political conclusion I draw is that we need ways of strengthening our Euro-Atlantic links in order to provide more security along with more rights.
It would be quite wrong to point the finger at the United States when, on the contrary, we should be seeking a way to wage a joint war on terror based on respect for the rule of law and fundamental rights. This is the lesson that I personally learn from many of these recommendations.
Then there is the question of how to bolster our sovereignty. This is a serious matter. How can Europe strengthen its own area of sovereignty so as to be a stronger ally, and no longer a weak one, in Euro-Atlantic cooperation? One preliminary example is the reference that I made to the single European airspace. Once we have, as from January 2009, a common rule valid for all 27 Member States on overflight rights, the definition of aeroplanes and powers of control over this single European sky, Europe will have bolstered its sovereignty. Moreover, at that stage the Commission will undoubtedly have coordinating and supervisory powers, because the rules will then no longer be national but European.
Finally, Mr President, this debate gives us one more reason to introduce the Charter of Fundamental Rights into the future constitutional treaty or institutional treaty, whatever it may be called. It is one more reason because that inclusion, that institutional reference to the Charter of rights, will give the EU institutions powers - including that of supervision and of taking action before the Court - in sectors which are absolutely crucial to all of us in our everyday lives.
The debate is closed.
(IT) Mr President, ladies and gentlemen, I should like to know whether it is possible to have Articles 6 and 7 of the Treaty annexed to the minutes of our debate. We have just heard from the Council that Articles 6 and 7 are confined to a statement of principles. As you know, Article 6 sets out principles, while Article 7 sets out actions to safeguard those principles. I believe it would be worth reminding the Council and also my fellow Members of this fact.
We will check whether that is possible in procedural terms.